Order entered October 29, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01269-CV

                          TIFFANY LYNN FRASER, Appellant

                                            V.

    TIMOTHY PURNELL, AS INDEPENDENT EXECUTOR, ESTATE OF TOMMY
                ARTHUR PURNELL, DECEASED, Appellee

                        On Appeal from the County Probate Court
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-00927-1

                                        ORDER
       Because the clerk’s record filed electronically October 16, 2013 is defective, and a

corrected record was filed October 23, 2013, we STRIKE the October 16th record from the

record of this cause.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE